 Fill in this information to identify your case and this filing:

 Debtor 1                    Steve Shickles, Jr.
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Ronda Shickles
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF ALABAMA

 Case number            19-80155                                                                                                                                Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        40 Verdant Circle SE
        Street address, if available, or other description
                                                                                      Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                       Duplex or multi-unit building              the amount of any secured claims on Schedule D:
                                                                                                                                 Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative
                                                                                  
                                                                                      Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Huntsville                        AL        35803-0000                        Land                                       entire property?          portion you own?
        City                              State              ZIP Code                 Investment property                               $628,600.00                $628,600.00
                                                                                      Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                      Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                      Debtor 1 only
        Madison                                                                       Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                      At least one of the debtors and another
                                                                                                                                      (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $628,600.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                  page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy


               Case 19-80155-CRJ11                                      Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45                                          Desc
                                                                          Main Document    Page 1 of 24
 Debtor 1        Steve Shickles, Jr.
 Debtor 2        Ronda Shickles                                                                                 Case number (if known)    19-80155

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1    Make:       Tesla                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      X                                          Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2016                                       Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:                   37000           Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
        Leased
                                                                Check if this is community property                                 $0.00                        $0.00
                                                                     (see instructions)



  3.2    Make:       Mercedes                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      GLS550W4                                   Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2018                                       Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:                    6850           Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
        Lease
                                                                Check if this is community property                          $72,000.00                  $72,000.00
                                                                     (see instructions)



  3.3    Make:       BMW                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      M4                                         Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2018                                       Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:                    1200           Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                          $55,000.00                  $55,000.00
                                                                     (see instructions)



  3.4    Make:       BMW                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      230i                                       Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2018                                       Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:                    5116           Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                          $28,000.00                  $28,000.00
                                                                     (see instructions)



  3.5    Make:       Ford                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Transit Cutaway                            Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2017                                       Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:                                   Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                          $35,000.00                  $35,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


            Case 19-80155-CRJ11                             Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45                                          Desc
                                                              Main Document    Page 2 of 24
 Debtor 1        Steve Shickles, Jr.
 Debtor 2        Ronda Shickles                                                                                     Case number (if known)       19-80155

  3.6    Make:       Escape                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Ford                                       Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2017                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                   37946           Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                                  $10,000.00                 $10,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes
  4.1    Make:       Tiffin                                    Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Allegro 34 PA                              Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2017                                       Debtor 2 only                                                Current value of the      Current value of the
                                                                Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
                                                                Check if this is community property                                 $70,000.00                  $70,000.00
         Motor Home                                                  (see instructions)


  4.2    Make:                                                 Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:                                                 Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:                                                  Debtor 2 only                                                Current value of the      Current value of the
                                                                Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
                                                                Check if this is community property                                        $0.00                        $0.00
         Electric Golf Cart                                          (see instructions)




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>               $270,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    See Attached                                                                                                                  $61,415.00


                                    China - $1500
                                    Crystal - $520
                                    Flatware - $50
                                    Serving pieces - $250
                                    Assorted Art - $750                                                                                                             $3,070.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                        page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy


            Case 19-80155-CRJ11                             Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45                                                 Desc
                                                              Main Document    Page 3 of 24
 Debtor 1       Steve Shickles, Jr.
 Debtor 2       Ronda Shickles                                                                      Case number (if known)     19-80155

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
     No
     Yes.     Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
     No
     Yes.     Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.     Describe.....

                                    Golf Clubs                                                                                                         $0.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.     Describe.....

                                    See Attached                                                                                               $18,100.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.     Describe.....

                                    Men's clothing and accessories                                                                                 $500.00


                                    Women's clothing and accessories                                                                             $5,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.     Describe.....

                                    See Attached                                                                                               $40,100.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    No
     Yes.     Describe.....

                                    2 Dogs                                                                                                           $20.00


14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.     Give specific information.....

                                    Childrens Toys                                                                                                 $250.00


Official Form 106A/B                                                 Schedule A/B: Property                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


            Case 19-80155-CRJ11                             Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45                               Desc
                                                              Main Document    Page 4 of 24
 Debtor 1          Steve Shickles, Jr.
 Debtor 2          Ronda Shickles                                                                                           Case number (if known)   19-80155


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $128,455.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
                                                                                                                               Cash                                     $800.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:


                                              17.1.       Checking                               North Alabama Bank                                               $147,866.33



                                              17.2.       Checking                               Renansant Bank (Scout's Account)                                       $503.11



                                              17.3.       Savings                                Redstone Federal Credit Union                                            $10.10


                                                                                                 Renasant Bank (House Divided Properties,
                                              17.4.       Checking                               LLC)                                                                   $514.82


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
    Yes..................        Institution or issuer name:


                                                        ETrade - Brokerage Account                                                                                        $77.48


                                                        ETrade - Brokerage Account                                                                                        $29.25


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.       Give specific information about them...................
                                       Name of entity:                                                                       % of ownership:

                                                  Deep Blue Holdings, LLC                                                        5.2%          %                      Unknown


                                                  Argo Agency, LLC                                                            unknown          %                      Unknown


                                                  House Divided Properties, LLC                                                  70%           %                    $14,197.00

Official Form 106A/B                                                                      Schedule A/B: Property                                                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy


              Case 19-80155-CRJ11                                        Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45                                       Desc
                                                                           Main Document    Page 5 of 24
 Debtor 1       Steve Shickles, Jr.
 Debtor 2       Ronda Shickles                                                                           Case number (if known)      19-80155


                                         Auto Experts, LLC (Not Operating)                                     50%         %                               $0.00


                                         Shickles Media, LLC                                                   100%        %                         Unknown


                                         451 Press, LLC                                                     unknown        %                         Unknown


                                         Shickles Event Management, LLC                                        100%        %                               $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                         Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                      Type of account:                   Institution name:

                                                                         IRA Roth - Fidelity                                                               $0.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
    Yes. .....................                               Institution name or individual:


                                                                         Huntsville Public Utilities                                                   $748.00

                                                                         2809 Newby Road $300
                                                                         40 Verdant Cir. $100
                                                                         3304 Long Ave. $348


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............          Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............          Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
Official Form 106A/B                                                 Schedule A/B: Property                                                               page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy


            Case 19-80155-CRJ11                             Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45                                    Desc
                                                              Main Document    Page 6 of 24
 Debtor 1       Steve Shickles, Jr.
 Debtor 2       Ronda Shickles                                                                         Case number (if known)   19-80155

     Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
    No
     Yes.     Give specific information..

                                                      Two weeks unpaid wages from Simple Helix                                                    $7,692.31


                                                      Unpaid PTO 206.73 accrued hours                                                           $19,877.88


                                                      Promissory Notes owed by Simple Helix                                                    $200,000.00


                                                      Money owed by Deep Blue / Simple Helix for value of Ford
                                                      Expedition trade in applied to purchase of 2018 Expedition.                               $40,000.00


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                        Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         State Farm Term Insurance (Husband
                                         term)                                                                                                          $0.00


                                         State Farm Term Insurance (Wife -term)                                                                         $0.00


                                         State Farm Homeowners Insurance                                                                                $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
Official Form 106A/B                                                 Schedule A/B: Property                                                             page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy


            Case 19-80155-CRJ11                             Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45                                Desc
                                                              Main Document    Page 7 of 24
 Debtor 1        Steve Shickles, Jr.
 Debtor 2        Ronda Shickles                                                                                                   Case number (if known)       19-80155

     Yes.      Describe each claim.........

                                                          Claims against Josh Brown and Steve Barnes                                                                            Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.      Describe each claim.........

                                                          Lawsuit claims against Simple Helix, LLC, Deep Blue
                                                          Holdings, LLC, Alpha Hosting, LLC, The Westmoreland
                                                          Company, Inc., Karl Leo, and Jada Leo and those in concert
                                                          therewith for among other claims fraud, deciet,
                                                          misrepresentation, suppression, breach of contract,
                                                          corporate oppression.                                                                                           $15,000,000.00


35. Any financial assets you did not already list
     No
     Yes.      Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................        $15,432,316.28


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
     No
     Yes.      Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
    No
     Yes.      Describe.....


                                        Shickles Media office furniture -- see attached listing for items and
                                        amounts
                                        Addtionally see Answer to Question 19.                                                                                                        $0.00


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
     No
     Yes.      Describe.....


41. Inventory
     No
     Yes.      Describe.....




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy


             Case 19-80155-CRJ11                                 Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45                                                         Desc
                                                                   Main Document    Page 8 of 24
 Debtor 1        Steve Shickles, Jr.
 Debtor 2        Ronda Shickles                                                                                                   Case number (if known)       19-80155

42. Interests in partnerships or joint ventures
     No
     Yes.      Give specific information about them...................
                                      Name of entity:                                                                              % of ownership:


43. Customer lists, mailing lists, or other compilations
    No.
    Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

               No
               Yes.      Describe.....


44. Any business-related property you did not already list
    No
     Yes. Give specific information.........

                                             Assets Owned by Shickles Media, LLC Located at 116 Newby Road
                                             See Attached                                                                                                                    $22,273.00



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................              $22,273.00

 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.     Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........
                                             Assets Located at Warehouse: 3304 Long Avenue
                                             See Attached                                                                                                                    $46,945.00


                                             Assets Located at Storage Unit
                                             See Attached                                                                                                                      $2,470.00


                                             Disney Vacation Club Membership                                                                                                   Unknown


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                 $49,415.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy


             Case 19-80155-CRJ11                                 Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45                                                         Desc
                                                                   Main Document    Page 9 of 24
 Debtor 1         Steve Shickles, Jr.
 Debtor 2         Ronda Shickles                                                                                                        Case number (if known)   19-80155

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $628,600.00
 56. Part 2: Total vehicles, line 5                                                                       $270,000.00
 57. Part 3: Total personal and household items, line 15                                                  $128,455.00
 58. Part 4: Total financial assets, line 36                                                           $15,432,316.28
 59. Part 5: Total business-related property, line 45                                                      $22,273.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                  $0.00
 61. Part 7: Total other property not listed, line 54                                             +        $49,415.00

 62. Total personal property. Add lines 56 through 61...                                               $15,902,459.28                 Copy personal property total          $15,902,459.28

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                     $16,531,059.28




Official Form 106A/B                                                               Schedule A/B: Property                                                                              page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy


              Case 19-80155-CRJ11                                   Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45                                                        Desc
                                                                     Main Document    Page 10 of 24
                     In re: Steve Shickles, Jr. and Ronda Shickles
                                Case No. 19-80155-CRJ
                    Schedule A/B: Household Goods & Furnishings

                 Keeping Room
Couch                                500
Chair                                200
Sofa Table                           200
Small Cabinet                        200
Small End Table                      100
Medium End Table                     150
Lamp                                 20
Lamp                                 20
65" LG TV                            600
Recliner                             250
Area Rug                             200
Alexa Show                           25
                      Kitchen
Dining Table w/ 4 Chairs             750
Bar Chairs                           400
Keurig Coffee Maker                  20
Breville Barista Express             100
GE Refrigerator                      300
GE Mini Refrigerator                 75
GE Microwave                         50
GE Dishwasher                        150
GE Stovetop                          300
GE Dual Oven                         800
Breville Toaster Oven                50
Alexa Show                           25
Wood Bar Cart                        40
                   Dining Room
China Cabinet                        1,000
Dining Table w/ 8 Chairs             1,000
Console Table                        300
Lamp                                 20
Glass Bar Cart                       40
                       Study
Pink Desk Chair                      40
Desk                                 300
Bookcase                             600
HP Laser Printer                     200
Silhouette Cameo                     50
                  Master Bedroom
55" Samsung TV                       400

                                        1
Case 19-80155-CRJ11      Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45   Desc
                          Main Document    Page 11 of 24
Apple TV                           25
Dresser                            500
Chest of Drawers                   400
Night Stand                        250
Night Stand                        250
Chair & Ottoman                    300
King Bed                           500
Lamp                               20
Lamp                               20
Alexa Echo                         15
Google Home                        15
Sonos Play Bar                     125
Sonos Sub                          100
Area Rug                           200
Jewelry Cabinet                    75
                       Closet
Eleven (11) Sonos Amps             550
Dennon Stereo                      250
Wink Hub                           25
16 Port Edge Switch                50
Unifi Edge Router                  50
Unifi Security Gateway             50
48 Port Edge Switch                125
                    Great Room
Couch                              800
End Table                          250
Swivel Chair                       300
Swivel Chair                       300
Coffee Table                       150
Small End Table                    100
Sofa Table                         250
China Cabinet                      600
                   Media Room
55" Samsung TV                     300
Yamaha Stereo                      150
3:1 Definitive Speakers            200
Sony Playstation Pro               125
Microsoft Xbox One X               125
Misc Star Wars Figures             225
Darth Vader Helmet                 250
Life Size Storm Trooper            200
HP Omen Desktop Computer           500
Asus Monitor                       175
Nextdesk Computer Desk             325


                                        2
Case 19-80155-CRJ11      Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45   Desc
                          Main Document    Page 12 of 24
Leather Couch                            500
Coffee Table                             150
End Table                                100
Area Rug                                 325
Eighty-Four (84) Board Games             1,260
Signed Chewbacca Mini Figure             250
Signed Boba Fett Mini Figure             250
Three (3) Wolf Design Watch Winders      150
Star Wars X-Wing Pilot Helmet            200
Fifteen (15) Signed Star Wars Pictures   1,500
Signed Mike Tyson Boxing Gloves          200
Sonos Amp                                25
Desk Chair                               250
Sennheiser HD800 Headphones              250
                       Office
Two (2) Filing Cabinets                  500
Two (2) Bookcases                        300
Desk                                     350
QNAP NAS                                 150
iMac Pro Computer                        2,000
Two (2) Sonos Play:1 Speakers            250
Sonos Sub                                150
Google Home                              25
Epson Inkjet Printer                     50
APC UPS                                  15
Apple MacBook Pro                        750
Microsoft Surface Pro 4                  250
                     Bedroom 1
Two (2) Bookcases                        300
Dresser                                  200
Full Size Bed                            200
Night Stand                              100
Small Desk                               50
Apple MacBook Pro                        400
Apple iPad 10"                           250
Tall Dresser                             150
Small Desk Chair                         25
                     Bedroom 2
Full Size Bed                            250
Dresser                                  150
Tall Dresser                             150
Apple MacBook Pro                        500
Lamp                                     20
Apple iPad 10"                           250


                                         3
Case 19-80155-CRJ11       Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45   Desc
                           Main Document    Page 13 of 24
Night Stand                          50
                   Bonus Room
Tabletop Arcade                      450
42" Samsung TV                       100
Microsoft Xbox One S                 75
Sole F63 Treadmill                   250
Peloton Bike                         350
Love seat Sectional                  900
                        Garage
GE Refrigerator                      200
Milwaukee 46" Storage Chest          150
Glowforge Laser Engraver             250
Sonos Play 3                         125
Apple iPad 10"                       250
Carvey Desktop CNC                   125
Fort Knox Fun Safe                   300
Barnett Crossbow                     175
Life Fitness Elliptical              150
Concept 2 Rower                      150
Three (3) Swivel Chairs              450
Callaway Golf Clubs                  450
Two (2) DJI Inspire 2 Drones         1,500
Two (2) DJI Mavic Air Drones         300
DJI Goggles                          175
Segway (Ninebot) Mini                100
11" Heat Press                       250
Sawgrass Inkjet Printer              150
Lulzbot Taz 3D Printer               100
Ten (10) Pelican Travel Cases        1,000
Misc Hand Tools                      1,000
Misc Power Tools                     2,000
                   Detached Garage
Epilog Laser 75 Watt                 1,500
MakerBot Replicator Z18              250
Canon Inkjet Printer                 125
Two (2) LG Computer Monitors         500
Apple MacBook Pro (2016)             450
55" Sony TV                          250
Nikon D5 DSLR Camera                 1,500
Canon EOS 1DX DSLR Camera            1,750
FujiFilm X-T2 Mirrorless Camera      500
Panasonic Lumix GH5 Mirrorless
Camera                               350
Sony A7RII Mirrorless Camera         400
Apple Home pod                       200
                                         4
Case 19-80155-CRJ11       Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45   Desc
                           Main Document    Page 14 of 24
Seneca NVR (Security Cameras)       150
Two (2) HP DL380 Gen10 Servers      1,000
QNAP SMB NAS                        275
Sony 4K Handycam                    200
Apple Mac Pro (2013)                100
Alexa Show                          25
Yamaha Stereo                       75
Sonos Connect Amp                   25
Canon Lenses - 10-18mm, 85mm, 24-
105mm, 11-24mm, 14mm, 85mm,
135mm, 8-15mm, 24mm, 16-35mm,
70-200mm                            2,750
Sony Lenses - 100mm, 16-35mm, 24-
70mm, 90mm, 85mm, 70-200mm,
100-400mm                           1,750
Olympus Lenses - 40-150mm, 35-
100mm, 56mm, 18-135mm               1,000
Lumix Lenses - 12-35mm, 42mm, 14-
140mm                               750
Nikon Lenses - 35mm, 85mm, 70-
200mm, 24-70mm, 135mm, 85mm,
24mm, 14-24mm                       2,000
Office Chair                        125




                                      5
Case 19-80155-CRJ11    Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45   Desc
                        Main Document    Page 15 of 24
                     In re: Steve Shickles, Jr. and Ronda Shickles
                                Case No. 19-80155-CRJ
                                Schedule A/B: Firearms



Gunwerks .375 Cheytac Rifle              3,500
TMR 6.5 Creedmoor Rifle                  2,000
Accurate Ordnance 6.5 Creedmoor Rifle    2,000
Stiller .308 Win Rifle                   1,300
Barrett 50 Cal Rifle                     3,800
Springfield .40mm Handgun                250
HK Mark 23 .45mm Handgun                 1,000
Mossberg 930 Shotgun                     400
Kriss Vector .45mm Rifle                 900
Springfield .9mm Handgun                 250
HK USP Tactical .45mm Handgun            700
FNH FNP-45 .45mm Handgun                 450
Colt Defense AR-15 Rifle                 800
FNH FNP-9 .9mm Handgun                   350
Glock 9mm Handgun                        400




                                        1
Case 19-80155-CRJ11      Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45   Desc
                          Main Document    Page 16 of 24
                   In re: Steve Shickles, Jr. and Ronda Shickles
                              Case No. 19-80155-CRJ
                              Schedule A/B: Jewelry



IWC Watch                              800
Bremont Endurance Watch                1,500
Raymond Weil Watch                     800
Tag Heuer Watch                        4,750
Apple Series 4 Watch                   300
Diamond Engagement Ring                3,600
Two Tone Diamond Ring                  2,000
Black Diamond Cocktail Ring            2,000
White Gold Wedding Band                40
White Gold Wedding Band                50
Citrine Ring                           200
Tanzanite Ring                         2,400
White & Blue Diamond Band              160
Single Sapphire Ring                   200
Multi Sapphire Ring                    300
Blue Topaz Ring                        100
Diamond Ring                           50
Sapphire Ring Jacket                   40
Chocolate Diamond Ring                 250
Aquamarine Ring                        60
Gold & Diamond Band                    100
Moissanite Solitaire Ring              100
Gold & Diamond Crossover Ring          50
High School Class Ring                 -
Sorority Ring                          -
Gold Multi-Diamond Ring                150
Gold Four-Stone Ring                   50
Cameo Ring                             20
Small Gold Hoop Earrings               20
Silver Monogram Ring                   10
Multi-Stone Diamond Earrings           200
Multi-Stone Diamond Necklace           100
Blue Diamond Earrings                  100
Multi-Stone Diamond Earcuffs           200
Solitaire Diamond Necklace             300
Blue Topaz & Diamond David Yurman
Bracelet                               200
Blue Topaz David Yurman Bracelet       180
David Yurman X Bracelet                150

                                     1
Case 19-80155-CRJ11   Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45   Desc
                       Main Document    Page 17 of 24
Phillip Gavriel Bracelet                     40
John Hardy Two Tone Bracelet                 300
Lagos Two Tone w/ Spheres Bracelet           275
Lagos Black Caviar Bracelet                  200
Lagos White Caviar Bracelet                  200
John Hardy Gold Bracelet                     850
Phillip Gavriel Bracelet w/ X Detail         50
Phillip Gavriel Bracelet w/ Black Sapphire   200
Two Tone Gold Link Bracelet                  225
Tiffany Key Necklace                         150
Tiffany Key Necklace (Petite w/ Diamond)     400
John Hardy Classic Bracelet                  150
Tiffany Silver Heart Necklace                75
White Gold Diamond Hoop Earrings             200
White Gold Diamond Double Earrings           140
X&O Tennis Bracelet                          240
Diamond Bangle Bracelet                      800
David Yurman Pendant w/ Chain                300
22" Pearl Necklace                           2,000
Pearl Bracelet w/ Rondelle                   1,000
Pearl Earrings w/ Diamond                    1,000
18" Pearl Necklace                           200
Pendant w/ Diamond Necklace                  800
Blue Diamond Pendant                         275
Ladies Tag Hauer Watch                       700
Ladies Rolex Watch                           3,000
Gold Lever Back w/ Diamond Earrings          300
Diamond Circle Necklace                      100
Fan Diamond Necklace                         200
Tanzanite Necklace                           800
Citrine Necklace                             400
Blue Topaz Necklace                          100
Bezel Set Solitair Necklace                  200
Diamond "Ribbon" Necklace                    2,000
Assorted Costume Jewelry                     700




                                         2
Case 19-80155-CRJ11       Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45   Desc
                           Main Document    Page 18 of 24
                       In re: Steve Shickles, Jr. and Ronda Shickles
                                  Case No. 19-80155-CRJ
                   Schedule A/B: Assets Owned by Shickles Media, LLC
                                Located at 116 Newby Road


                          Front Area
Couch                                          250.00
2 Chairs                                       200.00
Pictures                                       10.00
2 Monitors                                     300.00
Star Wars Helmet                               150.00
Table Track For Cameras                        150.00
Brass Fixtures                                 50.00
TV Screen                                      100.00
                           Room 1
Arcade Machine                                 500.00
Speaker                                        50.00
Lights                                         400.00
Projector Screen                               75.00
                           Room 2
Wash Towels                                    0.00
Tools                                          25.00
Nuts & Bolts                                   100.00
                           Room 3
5 Year Old 3D Printing Machine & Accessories   750.00
                           Room 4
3 Star Wars Stormtrooper Helmets               450.00
Lights And Light Stands                        250.00
Dolly                                          150.00
                           Room 5
Computer With Monitor                          500.00
1 HP Computers                                 300.00
Hard Drive                                     50.00
Tape Drive                                     0.00
                           Room 6
Tripod Bags                                    25.00
18 Tripods                                     1800.00
3 Car Tripods                                  300.00
Pocket Jib                                     175.00
Futaba Remote Control                          25.00
Bag Of Extension Bars                          100.00
9 Tripod Heads                                 900.00
2 Plastic Cases                                25.00
4 Sandbags                                     40.00

                                         1
Case 19-80155-CRJ11       Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45   Desc
                           Main Document    Page 19 of 24
12 GoPro Hero 4 Cameras                    600.00
5” HDMI Monitor                            150.00
Wireless Adapter                           75.00
Canon Camera Xcite                         250.00
4 SmallHD 5in. Monitors                    320.00
Additional Track Bars With Wheels          350.00
2 Lights With Stands                       50.00
2 Tripods                                  200.00
Triangle Track Mount                       105.00
Apple Box                                  100.00
2 Lapel Microphones                        75.00
Camera Mount                               35.00
2 GoPro Camera Mounts                      10.00
Benz GoPro 360 Mount                       35.00
2 Microphone Recorders                     200.00
Receiver-Transmitter                       35.00
Power Cords                                0.00
Cables                                     0.00
Microphone                                 85.00
Matte Box For Camera                       125.00
Track Bars                                 300.00
Audio Recorder                             200.00
Camera Bags                                250.00
Ditto Track                                275.00
Foam Camera Housing                        15.00
Brackets                                   15.00
Pan And Tilt Head Cam For Camera           100.00
Camera Brackets And Housing                8.00
4 Mevo Cameras                             400.00
BCT Mounting Plate                         25.00
Camera Monitor Mount                       32.50
Bar Stand                                  5.00
Adapter                                    2.50
Remote Control For Car                     25.00
Dittogear Track                            35.00
Hardwire Remote                            50.00
Remote Control For Car Homemade            0.00
14 Light Batteries                         350.00
12 Car Batteries                           120.00
Futaba Remote                              15.00
Box Bars                                   100.00
3 Camera Cases Large Empty                 150.00
4 Light Manfrotto                          200.00
2 Ice Lights                               50.00

                                       2
Case 19-80155-CRJ11     Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45   Desc
                         Main Document    Page 20 of 24
3 Metal Travel Clear Cases                   120.00
4 Lights Plus Stands                         175.00
Oetiker Own Track Widths Power Supply        35.00
Kessler Head For Camera                      50.00
Bin Of Battery Charges Etc                   75.00
Empty Cases                                  0.00
Drone Kit Unassembled                        200.00
15 Empty Camera Bags                         375.00
Echo Power Supply                            20.00
Canon Camera                                 180.00
Memory Card Reader                           10.00
Light Strip                                  5.00
Miscellaneous Camera Items                   50.00
Power Cords                                  2.50
Remote For Drone Handheld                    50.00
Tripod Lens Adapters                         22.50
2 Focus Lenses                               120.00
Atoms Monitor                                240.00
2 Leg Clamps                                 30.00
Mat Board                                    15.00
1 Sony HD Camera                             120.00
Panasonic HC X1000 Camera                    800.00
Camera Bags                                  250.00
Batteries                                    70.00
Battery Chargers                             25.00
2 Small HD Monitors                          200.00
Boom Pole                                    75.00
                           Room 7
Home Made Simulator Race Car With Computer   5000.00
HP Printer                                   150.00
Sound Effects Box With CDs                   85.00




                                      3
Case 19-80155-CRJ11    Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45   Desc
                        Main Document    Page 21 of 24
                     In re: Steve Shickles, Jr. and Ronda Shickles
                                Case No. 19-80155-CRJ
           Schedule A/B: Property Located at Warehouse: 3304 Long Avenue


4 Segways                                    16,000.00
Kerosene Heater                              300.00
Canon EOS 80d                                700.00
2 Sonic Tool Chests                          8,000.00
Large Box Fan                                100.00
5561 Hydraulic Lift                          4,000.00
Miscellaneous Office Chairs                  800.00
3 Flood Lights                               250.00
Tool Cart                                    50.00
CNC Machine With Accessories                 8,500.00
Ping Pong Table                              250.00
Fuse Ball Table                              0.00
Work Table                                   250.00
3 Generators                                 1,800.00
Battery Charger                              25.00
Miscellaneous Tires Consisting of Two Sets   100.00
5 Helmets                                    0.00
1 Golf Net                                   75.00
Whiteboard                                   15.00
Table                                        0.00
Tarp                                         0.00
5 Blowers                                    250.00
Miscellaneous Foam Ramps                     1,500.00
Cage Reinforcement                           500.00
Grill                                        150.00
Weed Eater                                   250.00
Tarp Canopy                                  150.00
Keurig                                       50.00
Set Of Support Bars For Vehicle              50.00
Table Top 40 X 45                            150.00
Dremel tool                                  50.00
Metal Bar Reinforcement Head                 250.00
4 Yeti Coolers                               1,000.00
4 Plastic Storage Bins                       25.00
Chainsaw                                     300.00
Miscellaneous Cords                          15.00
4 Monkey Bar Storage Units                   100.00
Snorkel for Jeep Wrangler                    150.00
4 Jeep Auto Accessories                      200.00
Power Strips                                 10.00

                                         1
Case 19-80155-CRJ11       Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45   Desc
                           Main Document    Page 22 of 24
Magnetic Whiteboard                      15.00
30 Amp Power Strip                       25.00
2 Drum Fans                              200.00
2 Leaf Blowers                           150.00
4 Gas Cans                               40.00
Yard Tools                               150.00




                                     2
Case 19-80155-CRJ11   Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45   Desc
                       Main Document    Page 23 of 24
                      In re: Steve Shickles, Jr. and Ronda Shickles
                                 Case No. 19-80155-CRJ
                               Schedule A/B: Storage Unit


2 High Back Chairs                              400.00
Raft Covers                                     0.00
7 Trash Bins                                    70.00
2 - 10 Ft Tables                                100.00
Blower                                          25.00
5 Boxes of LEGOS                                250.00
Solar Battery With Panels                       150.00
5 Air Tanks For Scuba Gear                      0.00
Mailbox                                         25.00
Board                                           10.00
Canopy                                          25.00
Box of Book Bags                                50.00
2 Kneeboards                                    50.00
Sprinkler System Materials                      20.00
Storage Containers                              100.00
Air Take System                                 75.00
Light Components                                15.00
Air Blower Plus Tubing                          50.00
1 Set Of Golf Clubs                             250.00
Bounce Screen                                   15.00
Framing Jig Table                               100.00
Table Saw                                       150.00
Miter Saw                                       150.00
Drum Fan                                        50.00
4 Trash Cans                                    40.00
Fertilizer                                      0.00
4 Water Barrels                                 80.00
Roller Bag                                      20.00
Pressure Washer                                 75.00
2 Small Box Fans                                30.00
Carpet Pads                                     15.00
Roller Case                                     5.00
Extending Ladder                                75.00




                                        1
Case 19-80155-CRJ11      Doc 113 Filed 02/11/19 Entered 02/11/19 19:16:45   Desc
                          Main Document    Page 24 of 24
